On Petition for Rehearing
By the Court,
McCarran, J.:
The petition for rehearing in this proceeding is denied. Upon the hearing of the case upon appeal, the appellant, if he so desires, may present for the consideration of the court such proposed additions or modifications of the transcript of the record as he may deem essential to a proper consideration of the questions involved on the appeal. The court will then determine whether appellant is entitled to have the additions or modifications considered as a part of the record of the case.